— Appeal by defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered May 20, 1983, convicting him of one count of illegal possession of a vehicle identification number plate and two counts of criminal possession of a forged instrument in the second degree, upon a jury verdict, and imposing sentence. 11 Judgment affirmed and this case is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (subd 5). 11 The only issue presented by this appeal is *785whether defendant’s motion to suppress certain statements was properly denied. Inasmuch as the hearing court’s factual findings are not clearly erroneous, they should be upheld (People v Armstead, 98 AD2d 726). 11 Defendant’s claim that the statements were the unlawful product of an illegal entry pursuant to Payton v New York (445 US 573) has not been preserved for appellate review (see People v Kaminski, 58 NY2d 886; People v Grosfeld, 58 NY2d 887; People v Jennings, 94 AD2d 802). Nor was there any violation of defendant’s right to counsel. Proper Miranda warnings were administered and at no time did defendant request an attorney or invoke his right to remain silent (see People v Burnett, 99 AD2d 786, 787). 11 Finally, whether or not the defendant actually made the statements constituted a purely factual question which was properly submitted to the trier of fact (People v Washington, 51 NY2d 214, 221; People v Montgomery, 101 AD2d 893). Titone, J. P., Gibbons, Brown and Niehoff, JJ., concur.